Name: Commission Regulation (EC) No 2251/2001 of 20 November 2001 amending Regulation (EC) No 2759/1999 laying down rules for the application of Council Regulation (EC) No 1268/1999 on Community support for pre-accession measures for agriculture and rural development in the applicant countries of central and eastern Europe in the pre-accession period (Text with EEA relevance)
 Type: Regulation
 Subject Matter: European construction;  economic policy;  agricultural policy;  regions and regional policy;  Europe
 Date Published: nan

 Avis juridique important|32001R2251Commission Regulation (EC) No 2251/2001 of 20 November 2001 amending Regulation (EC) No 2759/1999 laying down rules for the application of Council Regulation (EC) No 1268/1999 on Community support for pre-accession measures for agriculture and rural development in the applicant countries of central and eastern Europe in the pre-accession period (Text with EEA relevance) Official Journal L 304 , 21/11/2001 P. 0006 - 0007Commission Regulation (EC) No 2251/2001of 20 November 2001amending Regulation (EC) No 2759/1999 laying down rules for the application of Council Regulation (EC) No 1268/1999 on Community support for pre-accession measures for agriculture and rural development in the applicant countries of central and eastern Europe in the pre-accession period(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1268/1999 of 21 June 1999 on Community support for pre-accession measures for agriculture and rural development in the applicant countries of central and eastern Europe in the pre-accession period(1), and in particular Article 12(1) thereof,Whereas:(1) Commission Regulation (EC) No 2759/1999(2), as amended by Regulation (EC) No 2356/2000(3), laying down rules for the application of Regulation (EC) No 1268/1999, fixes the grant to producer groups as a percentage of marketed production. It is appropriate to allow these percentages to constitute a ceiling within which the actual amount may be set, in order to increase the flexibility in determining the assistance granted to producer organisations.(2) Article 8(2) of Regulation (EC) No 2759/1999 set the date on which the rural development plan was submitted to the Commission as the starting point of eligibility of expenditure. In order to ensure coherence with the agreements concluded with applicant countries, which foresee that only expenditure paid by the Agency from the date of the Commission conferring financial management on that Agency is eligible, this provision should be changed accordingly.(3) According to external aid rules in the manual of instructions "Contracts for works, supplies and services concluded for the purposes of Community cooperation with third countries"(4), support for investment requires all services, works, machinery and supplies to originate only in the Community or in applicant countries; if so requested, the final beneficiary should be able to establish the origin of inputs into works or service contracts financed under the present instrument, using any admissible means of evidence.(4) The measures provided for in this Regulation are in accordance with the opinion of the Agricultural Structures and Rural Development Committee,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2759/1999 is amended as follows:1. In Article 6(4), the first sentence is replaced by the following: "4. The aid referred to in paragraph 3 shall be determined for each producer organisation on the basis of its annual marketed production and shall not exceed:"2. In Article 8(2), the first subparagraph is replaced by the following: "2. Only expenditure paid by the Agency from the date of the Commission decision conferring financial management on that Agency, or the date(s) specified therein, shall be eligible for Community support. For a project to be eligible for Community support, all services, works, machinery and supplies shall originate in the Community or in the applicant countries; if so requested, the final beneficiary shall be able to establish the origin of the inputs into works or service contracts, using any admissible means of evidence."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 November 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 161, 26.6.1999, p. 87.(2) OJ L 331, 23.12.1999, p. 51.(3) OJ L 272, 25.10.2000, p. 13.(4) SEC (1999) 1801/2.